Exhibit 10.4

 

August 11, 2011

 

Behringer Harvard Multifamily REIT I, Inc.

15601 Dallas Parkway, Suite 600

Addison, Texas  75001

 

Re:                               Waiver of Certain Reimbursements under the

Amended and Restated Property Management Agreement

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Property Management
Agreement, dated September 2, 2008, as amended by a letter agreement dated
May 12, 2011 (the “Property Management Agreement”), by and between Behringer
Harvard Multifamily REIT I, Inc., a Maryland corporation (the “Company”),
Behringer Harvard Multifamily OP I LP, a Delaware limited partnership and
Behringer Harvard Multifamily Management Services, LLC, a Texas limited
liability company (the “Property Manager”).  Capitalized terms used herein but
not defined herein shall have the meanings set forth in the Property Management
Agreement.

 

In consideration of the mutual agreements and covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and the Property Manager hereby agree as
follows:

 

1.             Waiver of Certain Expense Reimbursement under the Property
Management Agreement.  Pursuant to the Property Management Agreement, the
Property Manager is entitled to receive from the Company a reimbursement of
operating expenses for certain personnel costs or expenses incurred by the
Property Manager.  Pursuant to the Property Management Agreement, with respect
to the operating expense reimbursement owed to the Property Manager for the
fiscal quarter ended June 30, 2011, the Property Manager, on behalf of itself
and its affiliates, and its and their respective successors and assigns, hereby
waives the Property Manager’s right to seek reimbursement from the Company for
the amount of approximately $115,000, consisting of the Property Manager’s
operating expenses with respect to those off-site personnel who spend a portion
of their time (and are not dedicated to a sole Project) performing work with
respect to a Project or Projects on behalf of the Property Manager.

 

2.             Ratification; Effect on Property Management Agreement.

 

(a)           Ratification.  The Property Management Agreement, as amended by
this letter agreement, shall remain in full force and effect and is hereby
ratified and confirmed in all respects.

 

(b)           Effect on the Property Management Agreement.  On and after the
date hereof, each reference in the Property Management Agreement to “this
Agreement,” “herein,” “hereof,” “hereunder,” or words of similar import shall
mean and be a reference to the Property Management Agreement as amended hereby.

 

--------------------------------------------------------------------------------


 

3.             Miscellaneous.

 

(a)           Governing Law; Venue.  This letter agreement and the legal
relations between the parties hereto shall be construed and interpreted in
accordance with the internal laws of the State of Texas without giving effect to
its conflicts of law principles, and venue for any action brought with respect
to any claims arising out of this letter agreement shall be brought exclusively
in Dallas County, Texas.

 

(b)           Modification.  This letter agreement shall not be changed,
modified, or amended, in whole or in part, except by an instrument in writing
signed by both parties hereto, or their respective successors or assignees.

 

(c)           Headings.  The titles and headings of the sections and subsections
contained in this letter agreement are for convenience only, and they neither
form a part of this letter agreement nor are they to be used in the construction
or interpretation hereof.

 

(d)           Severability.  The provisions of this letter agreement are
independent of and severable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.

 

(e)           Counterparts.  This letter agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  This letter agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.  This letter agreement, to the extent signed and delivered by means
of electronic mail or a facsimile machine, shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were an original signed version thereof
delivered in person.  No party hereto shall raise the use of electronic mail or
a facsimile machine to deliver a signature or the fact that any signature was
transmitted or communicated through the use of electronic mail or a facsimile
machine as a defense to the formation or enforceability of a contract and each
party hereto forever waives any such defense.

 

[The remainder of this page intentionally blank]

 

2

--------------------------------------------------------------------------------


 

If the foregoing meets with your approval, please indicate your acceptance of
this letter agreement by countersigning a copy of this letter agreement in the
space indicated below.

 

 

 

Very truly yours,

 

 

 

 

 

BEHRINGER HARVARD MULTIFAMILY MANAGEMENT SERVICES, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

Name:

Gerald J. Reihsen, III

 

 

Its:

Executive Vice President

 

 

 

 

 

 

 

 

Acknowledged and agreed, as of the date first written above:

 

 

 

 

 

 

 

 

BEHRINGER HARVARD MULTIFAMILY REIT I, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Howard S. Garfield

 

 

 

Name:

Howard S. Garfield

 

 

 

Its:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

BEHRINGER HARVARD MULTIFAMILY OP I LP

 

 

 

 

 

By:

BHMF, Inc., its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Howard S. Garfield

 

 

 

Name:

Howard S. Garfield

 

 

Its:

Chief Financial Officer

 

--------------------------------------------------------------------------------

 